DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status and Formal Matters
This action is in response to paper mailed 12/9/20.
Claims 1-12, 15-31 are pending.
The instant response is non-compliant with 37 CFR 1.121 as claims 13 and 14 are identified as canceled, but the text of the claim is presented.  However, to promote compact prosecution and customer service the response will be examined.  Future amendments which are not compliant with 37 CFR 1.121 may not be entered.  
Applicant's election with traverse of Group II, regions including MHC class I genes, lung cancer, pebrolizumab and neoantigen in the reply filed on 4/17/2020 is acknowledged.  Claims 1-10, 16, 21-30 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/6/2020.
Claims 11-12, 15, 17-20, 31 are being examined.
The previous objection to the specification has been withdrawn in view of the amendment.
The 101 rejection has been withdrawn in view of the combination of steps a, b, and c.

Priority
The instant application was filed 11/15/2019 and claims priority from provisional application 62767979, filed 11/15/2018.
Claim Objections
Claim 15, 18, 31 is objected to because of the following informalities:  
Claim 15 is objected to as it recites “MHC” but does not recite the full terminology for the acronym (or abbreviation). Claims are more concise when the first time an acronym (or abbreviation) is presented the full terminology is also presented.  Finally an acronym (or abbreviation) may have alternative meanings to an artisan.
Claim 15 recites, “Class.”  This is not proper noun or the first word of the claim and do not need to be capitalized.  
Claim 18 recites, “Pembrolizumab, Nivolumab
Claim 31 recites, “Class.”  This is not proper noun or the first word of the claim and do not need to be capitalized.  
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-12, 15, 17-20, 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 11 has been amended to recite, “A method of selecting a patient with cancer for treatment with a checkpoint inhibitor comprising (a) determining a tumor mutation burden (TMB) score in a tumor sample obtained from the patient; (b) detecting a loss of heterozygosity (LOH) status near or at a neoantigen presenting complex locus; and (c) administering  the checkpoint inhibitor to the patient based on the combination of the TMB score and the LOH status in -the samplewherein a TMB score greater than 100 mutations/exome in combination with a LOH near or at a neoantigen presenting complex locus is indicative of a poor outcome for a treatment with the checkpoint inhibitor.”
The claim while reciting, “administering  the checkpoint inhibitor to the patient based on the combination of the TMB score and the LOH status in -the sample” does not specifically indicate which subjects are to be administered a check point inhibitor.  
The response asserts support for the amendment can be found  in paragraph 0049-0050, 0055, 0087, and 0145.  Paragraph 0049 and 0050 generally discuss TMB with respect to the genome.  However the claims are drawn to TMB mutations/exomes.  Thus the claims are of species not specifically envisioned by the cited paragraphs.  
Paragraph 0055 discusses subject that are likely to respond, but provides no support for treating all subject with checkpoint inhibitors as the claims now broadly encompass.
Paragraph 0087 teaches, “In some embodiments, the methods provided herein include determining loss of heterozygosity (LOH). LOH can be determined for any gene encoding proteins of an antigen presenting complex. In some embodiments, LOH is determined for genes of the MHC Class I complex. In some embodiments, LOH is determines for genes of the MHC Class II complex. In some embodiments, LOH is determined in regions near or including MHC Class I genes. In some embodiments, LOH is determined in regions of the B2M gene. In some embodiments, LOH is determined in regions near or including MHC Class I genes and in regions of the B2M gene. LOH can be in any combination of genes, including combinations of MHC Class I, MHC Class II, and B2M genes.”  However, this does not support the breadth of LOH near or at antigen presenting complex as the specification only envision near or including the MHC class I region.
Paragraph 0145 provides an in silico analysis of samples and teaches greater than or less than 120 mutations per exome.  This does not provide support for the 
Further claim 21 has been amended to recite, “wherein the TMB score comprises a neoantigen or neoepitope recognized by a T cell.”  The response provides no indication where support for this amendment can be found.  Searching and review of the specification did not reveal support for the TMB score comprises a neoantigen or neoepitope recognized by a T cell Further the claims lack adequate written description.  Thus the amendment introduced new matter.

As set forth in In re Alonso 88 USPQ2d 1849 (Fed. Cir. 2008), at 1851:
The written description requirement of 35 U.S.C. § 112, ¶ 1, is straightforward: “The specification shall contain a written description of the invention ….” To satisfy this requirement, the specification must describe the invention in sufficient detail so “that one skilled in the art can clearly conclude that the inventor invented the claimed invention as of the filing date sought.” Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572 [41 USPQ2d 1961] (Fed. Cir. 1997); see also LizardTech, Inc. v. Earth Res. Mapping, Inc., 424 F.3d 1336, 1345 [76 USPQ2d 1724] (Fed. Cir. 2005); Eiselstein v. Frank, 52 F.3d 1035, 1039 [34 USPQ2d 1467] (Fed. Cir. 1995).

Alonso at 1852:

A genus can be described by disclosing: (1) a representative number of species in that genus; or (2) its “relevant identifying characteristics,” such as “complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.” Enzo, 323 F.3d at 964.

In applying the test as set forth in Alonso, it is noted that applicant is claiming:
a) determining a tumor mutation burden (TMB) score in a tumor sample obtained from the patient; (b) detecting a loss of heterozygosity (LOH) status near or at a neoantigen presenting complex locus; and (c) administering  the checkpoint inhibitor to the patient based on the combination of the score and the LOH) status in the samplewherein a TMB score greater than 100 mutations/exome in combination with a LOH near or at a neoantigen presenting complex locus is indicative of a poor outcome for a treatment with the checkpoint inhibitor..
 Thus the claim encompasses tumor burden in any gene or combination of genes in any sample tumor sample.  Further the claims encompass anything that can be considered, “b) detecting a loss of heterozygosity (LOH) status near or at a neoantigen presenting complex locus.”  Thus the claim does not require determination of LOH in samples.  
Claim 12 depends from claim 11 and draws the invention to  wherein aTMB score greater than 100 mutations/exome in combination with no LOH near or at a neoantigen presenting complex locus is indicative of a positive outcome for a treatment with the checkpoint inhibitor.
Claim 15 depends from claim 11 and draws the invention to  wherein the LOH comprises regions near or including MHC Class I genes.  Thus claim 15 limits the LOH to a specific class of genes while the independent claim encompasses any neoantigen presenting complex locus.

Claim 19 depends from claim 11 and draws the invention to   wherein determination of TMB and LOH comprises sequencing one or more exomes from the sample, or regions thereof.  However the independent claim does not require LOH is determined in a sample.
Claim 20 depends from claim 11 and draws the invention to   wherein TMB score comprise a neoantigen or neoepitope recognized by a T cell. Thus the claim demonstrates the other claims encompass tumor mutations in any genes.
	Thus the claims encompass any sample from any species and examination of any genes for LOH and any genes for tumor burden.  
The specification teaches, “Thus, other animals, including mammals such as rodents (including mice, rats, hamsters and guinea pigs), cats, dogs, rabbits, farm animals including cows, horses, goats, sheep, pigs, etc., and primates (including monkeys, chimpanzees, orangutans and gorillas) are included within the definition of patient.”
	The examples of the specification are to the analysis of FFPE NSCLC samples using PGDx elio geonimic sequencing of using an algorithm to examine LOH of chromosome 6, 10, 12, 15, 15, 19, 21 (example 1).  Example 2 teaches analysis tumor LOH of MHC with respect to all tumors and tumor purity greater than 35%.

	Example 4 teaches combined measures of TMB and LOH at MHC class I were examined.  The specification teaches, “cancer samples showing high TMB and no LOH or no abnormality at MHC Class I and/or B2M loci indicate a positive response to immunotherapy, such as checkpoint inhibitor therapy, for example” (0153).
	The claims encompass any sample from any species and LOH is not required to be detected in a sample and TMB of any genes as well as LOH of ear or at a neoantigen presenting complex locus.  Thus the claims encompass a genus of patients from any species and LOH without  analysis of a sample.  However,  the teachings of the specification are limited to TMB of neoantigens and LOH of MHC class I in cancer samples from humans.  The specification thus does not provide adequate written description for the genus of samples, species, genes of LOH and TMB.
Response to Arguments
	The response traverses the rejection in view of the amendment.  This argument has been thoroughly reviewed but is not considered persuasive as the amendment has not dealt with the written description issues an added new matter.  
	The response continues by asserting, “Applicants submit that, as detailed in the specification, the claimed methods are based on the discovery that the combination of the LOH status of a tumor near or at a neoantigen presenting complex locus with the TMB score can be used to improve the prediction of the response of a tumor to a 
The response continues by asserting the specification clearly teaches the sample is a tumor sample.  This argument has been thoroughly reviewed but is not considered persuasive as the claim require TMB in a tumor sample, but the claim recites, “b) detecting a loss of heterozygosity (LOH) status near or at a neoantigen presenting complex locus” and thus does not require a sample is analyzed for LOH determination.  
The response continues by providing arguments with respect to LOH at or near genes.  This argument has been thoroughly reviewed but is not considered persuasive as the teachings of the specification with respect to at or near a locus of MHC class I, which is of different scope than at or near a neoantigen presenting locus and thus has introduced new matter.  
Thus the rejection as modified is maintained. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12, 15, 17-20, 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 is indefinite because it lacks a positive active step relating back to the preamble.  The preamble recites a method of electing a patient with cancer for treatment with a checkpoint inhibitor, however the last positive active step is drawn to administering  the checkpoint inhibitor to the patient based on the combination of the score and the LOH) status in the sample.  Therefore it is unclear as to whether the method is drawn to selecting a patient with cancer for treatment with a checkpoint inhibitor or administering  the checkpoint inhibitor to the patient based on the combination of the score and the LOH) status in a-the sample.    Thus it is unclear if claim requires treating all the patients as the literal reading suggests or just those that are selected somehow “based on”  a combination of TMB and LOH. It is unclear if the wherein clauses of claims 11 and 12 if the administering step is still required.  
Further claim 11 recites, “b) detecting a loss of heterozygosity (LOH) status near or at a neoantigen presenting complex locus.”  The recitation is vague and unclear as the limitation provides no indication what the LOH is determined in a sample  in silico, etc..  
Claims 12, 15, 17-20, 31  are rejected as they depend from claim 11.

Response to Arguments
The response traverses the rejection of claim 11 and dependent claims in view of the amendments.  This argument is not persuasive in view of the amendment has introduced new issues.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11-12, 17-20, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snyder (The New England Journal of Medicine (2014) volume 371, pages 2189-2199), Rodriguez (Oncol Letter (2017) volume 14, page 4415-4427), Sade-Feldman (nature communication (2017, OCT) 8:1136, pages 1-11).and  Anagnostou (Cancer Discovery (2017), volume 7, pages 264-276).
The specification provides no limiting definition of TMB, but teaches LOH encompasses, “0030] As used herein, the term "loss of heterozygosity" or " LOH" refers to the loss of one parent's contribution to a cell or individual. LOH can be the result of direct deletion, deletion due to unbalanced rearrangements, gene conversion, mitotic recombination, or loss of a chromosome (monosomy), for example. Thus, LOH can 
 	MPEP 2111 states: Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: 

(A) “adapted to” or “adapted for” clauses; 
(B) “wherein” clauses; and 
(C) “whereby” clauses. 
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a “wherein” clause limited a process claim 
	Further claim 11 while reciting, “administering  the checkpoint inhibitor to the patient based on the combination of the  TMB score and the LOH) status in a-the sample.  Provides no direction on which subjects are being administered and which are not.  Thus the broadest reasonable interpretation consistent with the claims is the method encompasses treating all subjects with a checkpoint inhibitor and correlating LOH at or near a neoantigen presenting locus and TMB with response to the checkpoint inhibitor. 
Snyder teaches examination of the genetic basis for clinical response to CTLA-4 blockade in melanoma (title).  Synder teaches, “ we conducted whole-exome sequencing of DNA from tumors and matched normal blood from 25 ipilimumab-treated patients. A validation set included an additional 39 patients, of whom 5 were treated with tremelimumab. Primary tumor samples and matched normal peripheral- blood specimens were obtained after the patients had provided written informed consent. DNA st column, bottom). Snyder teaches, “although a high mutational load is associated with a benefit from immune checkpoint abrogation, this factor alone is not sufficient to impart clinical benefit”(page 2197, bottom first column, top of 2nd). 
While Snyder suggests that high mutation load is associated with benefit from immune checkpoint inhibitors, Snyder does not specifically teach detection of LOH or mutations in noeantigens.
Anagnostou teaches, “Immune checkpoint inhibitors have shown significant therapeutic responses against tumors containing increased mutation-associated neoantigen load.” (abstract). Anagnostou teaches, “To evaluate the contribution of these mechanisms to the loss of neoantigens, we analyzed the tumors both before and after therapy using the SCHISM pipeline ( 22 ), and incorporated mutation frequency, tumor purity, and copy-number variation to infer the fraction of cells containing a specific mutation (mutation cellularity; see Methods, Supplementary Tables S10–S13). Through these approaches, we estimated that alterations with a mutation cellularity >0.75 were present in all tumor cells (truncal), whereas the remainder were considered to be subclonal. Consistent with our predictions, we observed both mechanisms of neoantigen elimination: loss of 3 truncal changes and elimination of 38 subclonal cMANAs at the time of emergence of resistance (Supplementary Tables S10– S14). Analysis of genome-wide structural alterations revealed that all clonal neoantigens were lost through genetic events involving chromosomal deletions and LOH ( Fig. 3 , Supplementary Figs. S7–S10; Supplementary Tables S10–S14). Subclonal neoantigens 
Anagnostou teaches, “ Through our comprehensive genomic analyses, we have identified changes in the genomic landscape of tumors during immune checkpoint
blockade. These analyses show that emergence of acquired resistance is associated with loss of mutations encoding for putative tumor-specific neoantigens, through both elimination of tumor subclones or chromosomal loss of truncal alterations.”(page 270, 1st column).
Rodriguez teaches, “ Blocking immune checkpoints may restore immune function in certain scenarios, depending on the HLA phenotype. In tumors with normal HLA-I expression, inhibitors of PD1 or anti-CTLA-4 mAbs function as PD1 and CTLA-4 expression depend on T-cell activation that, in turn, is dependent on HLA-restricted antigen recognition. Therefore, tumors bearing defective HLA-I expression may be refractory to these therapies due to their inability to present TAAs to CTLs. Reestablishment of normal HLA expression on the tumor cell surface by gene therapy may improve the clinical impact of anti-CTLA-4 and PD1 immunotherapies and restoring HLA-I expression may be an adjuvant therapy not only for TCR-stimulation-based immunotherapies, but also therapy based on checkpoint blocking. The combination of immunotherapy with conventional therapy, for example chemotherapy, has been demonstrated to produce a significant increase in the clinical response of patients with cancer, despite the toxicity caused by chemotherapy to immune system cells (106-108).  
st column, bottom).
	Therefore it would have been prima facie obvious to one of skill in the art at the time of filing of the instant claims to administer check point inhibitors to subjects in which LOH at or near neoatingen presenting locus and TMB were determined.  The artisan would be motivated to determine if increased tumor mutation load and LOH at or near neoantigen presenting locus is correlated with a positive outcome with checkpoint inhibitor treatment or negative outcome.  The artisan would have a reasonable expectation of success as the artisan is merely examining LOH at or near neoantigen presenting locus and TMB with known check point inhibitors and correlating response with increased tumor mutation load and LOH at or near neoantigen presenting locus. 
With regards to claim 15, Anagnostou teaches the sample is a tumor sample. (page 272, 1st column). 
With regards to claim 17, Anagnostou teaches lung cancer.
With regards to claim 18, Snyder teaches ipilimumab (abstract).

With regards to claim 20, Anagnostou teaches examination of mutations in neoantigens. 
With regards to claim 31 Anagnostou teaches HAL A, HLA-B, HLA-C (supplementary table 5-6)
Response to Arguments
The response traverses the rejection by providing the representative’s interpretation of the rejection.
The response continues by asserting the prior art does not specifically teach detection of LOH at or near neoantigen complex presenting locus.  This argument has been thoroughly reviewed but is not considered persuasive as Rodrigues and Sade-Feldman render this limitation obvious.  
The response provides arguments with respect to the response based on LOH and TMB as claimed.  This argument is not persuasive as the claims while reciting “based on TMB score and LOH status” provides no specific limitation on which subjects will be treated.  
The response continues providing arguments with respect to predicting outcome based on TMB and LOH.  This argument has been thoroughly reviewed but is not considered persuasive as claims provide no active steps in which predicting outcome is required.  Thus the rejection is maintained.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Snyder (The New England Journal of Medicine (2014) volume 371, pages 2189-2199), Rodriguez (Oncol Letter (2017) volume 14, page 4415-4427), Sade-Feldman (nature . as applied to claims 11-12, 17-20, 31 above, and further in view of Garrido (Current opinion in Immunology (2016) volume 39, page 44-51).
Snyder, Rodriguez, Sade-Feldman  and Anagnostou  teach mutation load (burden) and LOH of neantigen presenting complexes play a role in response to immune checkpoint inhibitors, Snyder and Anagnostou   do not specifically teach LOH of MHC class I.
However,  Garrido teaches, “The absence or downregulation of tumor MHC class   I (MHC-I) molecules could be one of possible explanations for these disappointing results, since MHC-I expression on cancer cells is required for detection and destruction by T-cells [7,8]. MHC-I loss or dowregulation is a major tumor escape mechanism from T lymphocytes described in human tumors of different origin [9–12]. The HLA evaluation in human tumor tissues needs a complex approach since HLA class I (HLA-I) heavy chains are highly polymorphic and requires analysis of the expression of six HLA-I alleles on tumor cell surface which differ among cancer patients [13]. It is obvious that the information about tumor HLA expression mostly comes from the analysis of progressing tumors, which have already developed escape strategies. In contrast, the tumor rejection profile is difficult to study since such regressing lesions either disappear in a short period of time or progress while acquiring the immunoedited escape phenotype [14]. There are also evidences that some tumor cells can survive in the host in a ‘dormant state’ for long periods of time without being detected. These dormant tumor cells ‘awake’ in immune-compromised environments, especially when CD4+ and nd column)
Therefore it would been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to examine loss of MHC class I (LOH) in tumor samples and selects subjects with tumors in which MHC class I expression is present (LOH is absent).  The artisan would be motivated as Garrido teaches the presence of MHC class I is required for antigen presentation and immune response to cancer cells.  The artisan would have a reasonable expectation of success as the artisan is merely merely examining loss of known genes and treating with a known treatment.
Response to Arguments
The response provides no arguments to the instant rejection.
Summary
No claims are allowed
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803.  The examiner can normally be reached on Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Steven Pohnert/Primary Examiner, Art Unit 1634